EXHIBIT 10.21

ATHEROS COMMUNICATIONS, INC.

AMENDED AND RESTATED EXEMPT EMPLOYEE LETTER AGREEMENT

May 8, 2001

Mr. Hing Chu

Dear Mr. Chu:

On behalf of Atheros Communications, Inc., a Delaware corporation (the
“Company”), I am pleased to extend you an offer to join the Company. This letter
sets forth the basic terms and conditions of your employment with the Company.
This Amended and Restated Exempt Employee Letter Agreement (this “Agreement”)
will amend and restate the Exempt Employee Letter Agreement dated as of
April 24, 2001 (the “Original Offer Letter”) in its entirety to read as set
forth herein. We would like you to begin your employment with the Company on or
before May 24, 2001. By signing this letter, you will be agreeing to these
terms. It is important that you understand clearly both what your benefits are
and what is expected of you by the Company.

 

1. Salary. You will be paid an annual base salary of $170,000, less regular
payroll deductions, which covers all hours worked. Generally, your salary will
be reviewed annually but the Company reserves the right to change your
compensation from time to time on reasonable notice.

 

2. Stock Option. You will receive an option to purchase 105,000 shares of the
common stock of the Company. The option will vest as to 12/48ths of the shares
on the first anniversary of your hire date and 1/48th of the shares each full
month thereafter.

 

3. Severance Benefits. If you are terminated without Cause (as defined below),
you (i) will receive an additional six months of base salary payable over a
period of six (6) months; provided that as a condition to such additional six
months of base salary, you shall execute an agreement in a form acceptable to
the Company providing for a full release of any and all claims you may have
against the Company, its officers, directors, stockholders and agents. For
purposes of this Agreement, “Cause” means (i) gross negligence or willful
misconduct in the performance of your duties to the Company, where such gross
negligence or willful misconduct has resulted or is likely to result in
substantial and material damage to the Company; (ii) a material and willful
violation of any federal or state law that has resulted or is likely to result
in substantial and material damage to the Company; (iii) commission of any act
of fraud with respect to the Company; (v) conviction of a felony or a crime
involving moral turpitude causing material harm to the standing and reputation
of the Company; or (vi) a material, noncurable breach by you of the provisions
of your non-disclosure or proprietary inventions agreement with the Company, in
each case as determined in good faith by the Board of Directors of the Company.

 

4. Duties. Your job title will be Director of Product & Test Engineering. Your
duties generally will include responsibility for ATE strategy and test program
development, managing all aspects of product characterization, qualification of
process, package and product, production release, yield improvement and cost
reduction, failure analysis and customer support. You may be assigned other
duties as needed and your duties may change from time to time on reasonable
notice, based on the needs of the Company and your skills, as determined by the
Company.

 

1



--------------------------------------------------------------------------------

As an exempt employee, you are required to exercise your specialized expertise,
independent judgment and discretion to provide high-quality services. You are
required to follow office policies and procedures adopted from time to time by
the Company and to take such general direction as you may be given from time to
time by your superiors. The Company reserves the right to change these policies
and procedures at any time. (Also see Adjustments and Changes in Employment
Status). You are required to devote your full energies, efforts and abilities to
your employment, unless The Company expressly agrees otherwise. You are not
permitted to engage in any business activity that competes with the Company.

 

5. Hours of work. As an exempt employee, you are expected to work the number of
hours required to get the job done. However, you are generally expected to be
present during normal working hours of the Company. Normal working hours will be
established by the Company and may be changed as needed to meet the needs of the
business.

 

6. Adjustments and Changes in Employment Status. You understand that the Company
reserves the right to make personnel decisions regarding your employment,
including but not limited to decisions regarding any promotion, salary
adjustment, transfer or disciplinary action, up to and including termination,
consistent with the needs of the business.

 

7. Proprietary Information Agreement. You will be required to sign and abide by
the terms of the enclosed proprietary information agreement, which is
incorporated into this agreement by reference as Exhibit A.

 

8. Immigration Documentation. Please be advised that your employment is
contingent on your ability to prove your identity and authorization to work in
the U.S. for the Company. You must comply with the Immigration and
Naturalization Service’s employment verification requirements.

 

9. Representation and Warranty of Employee. You represent and warrant to the
Company that the performance of your duties will not violate any agreements with
or trade secrets of any other person or entity.

 

10. Employee Benefits. You will be eligible for paid vacation, sick leave and
holidays. You will be provided with health insurance benefits and dental
insurance benefits, as provided in our benefit plans. These benefits may change
from time to time. You will be covered by workers’ compensation insurance and
State Disability Insurance, as required by state law.

 

11. Term of Employment. Your employment with the Company is “at-will.” In other
words, either you or the Company can terminate your employment at any time for
any reason, with or without cause and with or without notice. Termination for
cause requires no notice and no pay.

 

12. Dispute Resolution Procedure. I agree that prior to my employment with the
Company, I must sign and agree to the Arbitration Agreement attached as Exhibit
B to this Agreement.

 

13. Integrated Agreement. Please note that this Agreement, along with the
attached Employee’s Proprietary Information and Inventions Agreement (Exhibit A)
and the Arbitration Agreement (Exhibit B), supersedes any prior agreements,
representations or promises of any kind, whether written, oral, express or
implied between the parties hereto with respect to the subject matters herein.
This Agreement constitutes the full, complete and exclusive agreement between
you and the Company with respect to the subject matters herein. This agreement
cannot be changed unless in writing, signed by you and the Vice President of
Administration and Controller. Furthermore, you hereby acknowledge that this
Agreement supercedes and replaces in its entirety the Original Offer Letter.

 

14. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected; and, the parties shall use their best
efforts to find an alternative way to achieve the same result.

 

15.

Confidentiality. You understand and agree that the terms and contents of this
Agreement, and the contents of the negotiations and discussions resulting in
this Agreement, shall be maintained as confidential by you and, without
limitation, by your respective agents, representatives, successors or assigns,
and none of the above shall be disclosed

 

2



--------------------------------------------------------------------------------

 

except to the extent required by federal or state law, or as otherwise agreed to
in writing by you and the Company; provided, however, that nothing herein shall
prevent you from providing information to your respective accountants, auditors,
investment advisors or attorneys, each of whom have a professional
responsibility to maintain such information as confidential.

We look forward to your joining our organization. In order to confirm your
agreement with and acceptance of these terms, please sign one copy of this
letter and return it to me. The other copy is for your records. If there is any
matter in this letter which you wish to discuss further, please do not hesitate
to speak to me.

 

Very truly yours,

 

ATHEROS COMMUNICATIONS, INC.

By:   /s/ David Torre Title:   VP Administration & Controller

I agree to the terms of employment set forth in this Agreement.

 

/s/ Hing Chu

    5/8/2001     Hing Chu     Date  

 

3



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE’S PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

4



--------------------------------------------------------------------------------

EXHIBIT B

ARBITRATION AGREEMENT

 

1. To the maximum extent permitted by law, I, Hing Chu, and Atheros
Communications, Inc. (“the Company”), agree that, except as noted below, any
controversy, claim or dispute arising out of or related to my employment or the
termination thereof (“claims”) shall be arbitrated in accordance with the
following procedure:

 

  (a) Any and all claims shall be submitted to final and binding arbitration
before the American Arbitration Association (“AAA”) in the city closest to my
place of work at the Company where the AAA has an office. Such arbitration shall
be in accordance with the AAA’s then current version of the National Rules for
the Resolution of Employment Disputes. The arbitrator shall be selected in
accordance with the AAA’s selection procedures in effect at the time. Either
party may initiate arbitration proceedings by filing a demand for arbitration
with the AAA in the city closest to my place of work at the Company where AAA
has an office.

 

  (b) The arbitrator shall have the authority to grant any relief authorized by
law.

 

  (c) The arbitrator shall have exclusive authority to resolve all claims
covered by this arbitration agreement, and any dispute relating to the
interpretation, applicability, enforceability or formation of this arbitration
agreement, including, but not limited to, any claim that all or any part of this
arbitration agreement is void or voidable. Any issues involving the
arbitrability of a dispute shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq.

 

  (d) The Company will pay all arbitration fees, deposits and administrative
costs assessed by the AAA; except that I may be required to pay administrative
fees to the AAA not to exceed the amount of the then-current filing fee for a
civil action filed in the court of general jurisdiction in the state where I was
last employed by the Company. The arbitrator shall have power to award
attorneys’ fees, expert witness fees and costs according to statute, or
according to a separate written agreement between the parties, or the National
Rules for the Resolution of Employment Disputes of the AAA, but shall have no
other power to award attorneys’ fees, costs or expert witness fees.

 

  (e) The claims covered by the above include, but are not limited to, claims
for wrongful termination, unpaid wages or compensation, breach of contract,
torts, violation of public policy, claims for harassment or discrimination
(including, but not limited to, race, sex, religion, national origin, age,
marital status, medical condition, disability, or sexual orientation), claims
for benefits (except where an employee benefit or pension plan specifies a
procedure for resolving claims different from this one), claims for physical or
mental harm or distress, or any other employment-related claims under any
federal, state or other governmental law, statute, regulation or ordinance,
including, but not limited to, Title VII of the Civil Rights Act of 1965, the
Americans With Disabilities Act, the Age Discrimination in Employment Act, the
California Fair Employment and Housing Act, and any other statutes or laws
relating to an employee’s relationship with the employer, and claims related to
the Employee’s Proprietary Information and Inventions Agreement executed by me,
a copy of which is attached hereto as Exhibit A. However, claims for workers’
compensation benefits and unemployment compensation benefits are not covered by
this arbitration agreement, and such claims may be presented to the appropriate
court or government agency.

 

  (f) Notwithstanding this agreement to arbitrate, neither party waives the
right to seek through judicial process, preliminary injunctive relief to
preserve the status quo or prevent irreparable injury before the matter can be
heard in arbitration.

 

5



--------------------------------------------------------------------------------

  (g) The arbitrator shall issue a written arbitration decision stating the
arbitrator’s essential findings and conclusions upon which any award is based. A
party’s right for review of the decision is limited to grounds provided under
applicable law.

 

  (h) The parties agree that the arbitration shall be final and binding and any
arbitration award shall be enforceable in any court having jurisdiction to
enforce this arbitration agreement.

 

2. BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH THE COMPANY AND I
GIVE UP ALL RIGHTS TO TRIAL BY JURY, EXCEPT AS EXPRESSLY PROVIDED HEREIN.

 

3. I agree that this agreement to arbitrate shall survive the termination of my
employment.

 

4. This is the complete agreement between me and the Company on the subject of
arbitration of disputes. This agreement supersedes any prior or contemporaneous
oral or written understanding on the subject. This agreement cannot be changed
unless in writing, signed by me and the Vice President of Administration and
Controller of the Company.

 

AGREED TO AND ACCEPTED:     /s/ Hing Chu     Dated: 5/8/2001 Hing Chu     /s/
David Torre     Dated: May 8, 2001 David Torre    

Vice President of Administration and Controller

Atheros Communications, Inc.

 

6